     Case 5:19-cv-00395-PRL Document 30 Filed 08/07/20 Page 1 of 1 PageID 1134




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

CONNIE M RIVERA,

         Plaintiff,

v.                                                                   Case No: 5:19-cv-395-Oc-PRL

COMMISSIONER OF SOCIAL
SECURITY,

         Defendant.


                                              ORDER
         Plaintiff, who is proceeding pro se, initiated this social security appeal on August 19, 2019.

(Doc. 1). Plaintiff now has filed a motion for the entry of clerk’s default, stating that the

Commissioner failed to timely respond and reiterating that she is entitled to relief. (Doc. 28).

However, a review of the docket shows that the Commissioner timely filed an answer on March

5, 2020 (Doc. 18) and the parties both filed their memoranda consistent with the Court’s scheduling

order. (Docs. 25, 26). Accordingly, Plaintiff’s motion (Doc. 28) is due to be DENIED. This matter

has been fully briefed and the Court will address Plaintiff’s claims in due course.

         DONE and ORDERED in Ocala, Florida on August 7, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties
